Title: To James Madison from Ira Allen, 1 May 1804
From: Allen, Ira
To: Madison, James



Sir
Philedelphia May 1st. 1804
I have Just Rec’d an English Newspaper by which it appears that the Cause of the Ship Olive Branch before the Court of appeals in London has been desided in favour of the Claimant he Paying the Captors their Costs.
This is an Unexpected Desition nor is the Result fully Understood whether in this Cause there is any Reserve for a Question in Damage. Whether by any Convention Between Great Britain and the United States there is any Remady on the British Government in Consequence of Being Necessitated to Consign the Cargo to English Merchants for Bail to the Captors & by the Courts Refusing so Long to Deside the Cause till Bird & Savage are Bankrupt.
You have Doubtless some Information from Mr. Monro Respecting this Cause any Information you can give me on the Preseeding matters will be an additional obligation on him who has the Honour to be your most obedient Humble. servt.
Ira Allen
N.B. I Lodge South fourth Street No. 7.
